Citation Nr: 1812489	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral pterygium. 

3.  Entitlement to an increased rating for service-connected cervical spine degenerative joint and disc disease, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for service-connected lumbar spine degenerative joint and disc disease, currently evaluated as 20 percent disabling.

5.  Entitlement to an initial compensable disability rating in excess of 30 percent for truncal dermatitis and onychomycosis of the bilateral great toe nails.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Milwaukee, Wisconsin, dated in November 2011 and September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2018, the Veteran was notified that a significant amount of additional medical evidence had been received by VA that had not previously been reviewed by the AOJ, and that this evidence was not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (c) (2017).  He was requested to state whether or not he desired to waive his right to have the RO review this evidence. 

On February 5, 2018, a signed statement was received from the Veteran indicating that he desired to have his case remanded to the RO for consideration of this evidence.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2017).  Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to service connection for sleep apnea, entitlement to an initial compensable disability rating for service-connected bilateral pterygium, entitlement to an increased rating for service-connected cervical spine degenerative joint and disc disease, currently evaluated as 20 percent disabling, entitlement to an increased rating for service-connected lumbar spine degenerative joint and disc disease, currently evaluated as 20 percent disabling, and entitlement to an initial compensable disability rating in excess of 30 percent for truncal dermatitis and onychomycosis of the bilateral great toe nails.  

If any of the determinations remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




